Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Cole on 1/29/2021.
The application has been amended as follows: 
In claim 8, line 14, after “and all of the” and prior to “seal portions are formed”, insert --plurality of--.
In claim 8, last paragraph, after “configured to engage a tubular end of”, delete [[a]] and insert -- the --.
In claim 13, line 2, after “the plurality of the seal portions are formed in”, delete [[a]] and insert -- the --.

Response to Arguments
Applicant’s arguments presented in the Remarks filed on 01/22/2021 are persuasive.  
Applicant’s arguments, filed on 01/22/2021, with respect to the amended claim 8 have been fully considered and are persuasive.  Therefore, in view of the applied examiner’s amendments, rejections of claims 8 and 10-13 have been withdrawn. 
Specifically, applicant’s arguments that Kacian (US 8685347 B2) neither discloses nor suggest the invention as defined in amended claim 8 and that no combination of Fujita (WO 2006092942) and Sagstetter (US 20030223915 A1) renders amended claim 8 obvious are persuasive. 

Reasons for Allowance

Claims 8, 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Amended claim 8 is allowable because the prior art does not teach a pipette tip fitting adapter comprising: a hollow body having one end portion and another end portion, the one end portion being a tip inserting opening into which a pipette tip is inserted, the other end portion being a pipette inserting opening into which a pipette is inserted, an intermediate portion of the hollow body between the tip inserting opening and the pipette inserting opening, a tip inserting portion that is a portion of the hollow body between the tip inserting opening to the intermediate portion, and a pipette inserting portion that is a portion of the hollow body between the pipette inserting opening to the intermediate portion, wherein at an inner circumferential surface of the tip inserting portion, a plurality of seal portions each projecting inward are formed in a circumferential direction, and all of the plurality of seal portions are formed on a half area of the circumferential surface of the tip inserting portion defined 
Specifically, the closest references of Kacian (US 8685347 B2), Fujita (WO 2006092942), and Sagstetter (US 20030223915 A1), that were applied in the previously issued office action, fail to teach alone or in combination the claimed limitation of all of the seal portions are formed on a half area of the circumferential surface of the tip inserting position and a tip fixing portion having a cylindrical shape extending to the tip inserting opening side is formed to a position NOT extending into the half area. Therefore, claims 8 and 10-13 are deemed allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798   

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798